Citation Nr: 9905588	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
status post subtotal thyroidectomy currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from March 1960 to April 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).  


FINDING OF FACT

The residuals of a status post subtotal thyroidectomy are not 
productive of fatigability, constipation, and mental 
sluggishness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a status post subtotal thyroidectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b), 4.7, 4.20, 4.119, Diagnostic 
Code 7903 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  A VA medical examination of the thyroid has been 
performed, that considered the veteran's complaints and 
symptoms.  In this regard, VA has fulfilled its duty to 
assist the veteran in the development of the facts pertinent 
to his claim for an increased evaluation.  Another medical 
examination is not warranted.  38 U.S.C.A. § 5107(a).  

The veteran has a history of an increasing mass or nodule of 
the left thyroid that necessitated a subtotal thyroidectomy, 
which was performed in October 1981.  Subsequent clinical 
records revealed no sequelae following the surgery and the 
veteran was placed on thyroid medication.  

VA clinical records in the 1990's report that the veteran 
received treatment for hypothyroidism.  In May 1997, clinical 
laboratory findings showed that the veteran's thyroid-
stimulating hormone (THS) was elevated. 

A VA medical examination was performed in January 1998.  The 
physician was instructed to examine the thyroid.  It was 
reported that he used prescribed thyroid medication on a 
daily basis.  It was indicated that the veteran had no 
symptoms from his thyroid disorder.  The examination of the 
thyroid revealed that it was palpable, without evidence of 
enlargement.  His pulse was 95.  The thyroidectomy incision 
was well healed.  The VA physician reported that the 
veteran's primary complaints had to do with recent visual 
disabilities and cataract removal that were unrelated to the 
thyroidectomy.  The diagnosis was: Thyroid removed in 1981, 
Big Spring hospital, replacement therapy in effect; 
asymptomatic at this time.  

VA clinical records from January through March 1998 reveal 
continued abnormal thyroid levels, along with treatment for 
chronic cervical and lumbar spine disorders.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  
When an unlisted condition is encountered, it will be rated 
under a closely related disease or injury in which the 
functions affected, as well as the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. §  4.20.  

The criteria for evaluation of disabilities of the endocrine 
system are set forth in the Schedule in Diagnostic Code 
Series 7900-7919.  The veteran's status post subtotal 
thyroidectomy disability has been rated by analogy to 
Diagnostic Code 7903, which pertains to hypothyroidism.  The 
Board is persuaded that the status post subtotal 
thyroidectomy is most appropriately evaluated under DC 7903 
as assigned by the RO.  

Diagnostic Code 7903 provides an evaluation of 10 percent 
disabling where the thyroid disability is manifested by 
objective evidence of fatigability or continuous medication 
required for control.  Where the objective evidence shows 
fatigability, constipation, and mental sluggishness, an 
evaluation of 30 percent disabling is provided.  An 
evaluation of 60 percent disabling is appropriate where 
muscular weakness, mental disturbance, and weight gain is 
demonstrated.  A 100 percent, or total disability evaluation, 
is provided where the evidence shows cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia, and sleepiness.  

The veteran essentially contends that his status post 
subtotal thyroidectomy disability and symptoms are far more 
disabling than the current disability evaluation indicates.  
Based on a review of the evidence however, the Board is of 
the opinion that an evaluation in excess of 10 percent 
disabling is not warranted for the status post subtotal 
thyroidectomy disorder.  Specifically, a higher evaluation 
requires fatigability, constipation, and mental sluggishness.  
In this case, the clinical evidence is absent for any of the 
aforementioned symptomatology.  In fact, the most recent 
clinical data shows that the veteran's status post subtotal 
thyroidectomy is asymptomatic.  The veteran also contends 
that he has abnormal thyroid levels and that his cervical 
disorder is related to his thyroid disorder.  It is important 
to note that while the veteran's thyroid levels are abnormal, 
no resultant disablement is shown.  Further, there is no 
medical evidence relating any other physical or mental 
disorders for that matter, including cervical problems, to 
the veteran's status post subtotal thyroidectomy.  Lay 
testimony is not considered competent evidence because lay 
persons generally lack the expertise necessary to opine on 
matters involving medical knowledge.  Kirwin v. Brown, 8 Vet. 
App. 148 (1995); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation, and an increased evaluation is not 
warranted.  38 C.F.R. §  4.7.  Additionally, this case does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, requiring 
consideration on an extra-schedular basis.  38 C.F.R. § 3.321 
(b). 


ORDER

An increased evaluation for status post subtotal 
thyroidectomy is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

